Citation Nr: 9914867	
Decision Date: 05/26/99    Archive Date: 06/07/99

DOCKET NO.  94-20 696	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for residuals of an 
appendectomy.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

John R. Pagano, Counsel



INTRODUCTION

The veteran had active military service from September 1944 
to October 1946. 

This matter arises from various rating decisions rendered 
since January 1993 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Paul,  Minnesota, which denied 
the benefit now sought on appeal.  Following compliance with 
the procedural requirements set forth in 38 U.S.C.A. § 7105 
(West 1991), the case was forwarded to the Board of Veterans' 
Appeals (Board) for appellate consideration.  

Following preliminary review, the Board remanded the claim of 
entitlement to service connection for residuals of an 
appendectomy to the RO for additional development.  That was 
accomplished to the extent possible, and the case 
subsequently was returned to the Board for final appellate 
consideration.  

In a statement received in December 1998, the veteran 
indicated that he felt he should be receiving a 10 percent 
disability evaluation.  As this appears to be a claim for 
increase, and as this matter is not before the Board at this 
time, it is referred to the RO for appropriate action. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's claims has been obtained by the 
RO, to the extent possible.

2.  The evidence of record does not show that an appendectomy 
scar was documented and/or observed during the veteran's 
period of military service.

3.  The evidence of record does not establish that the 
veteran has residuals of an appendectomy sustained during 
active military service. 



CONCLUSION OF LAW

Residuals of an appendectomy were not incurred in or 
aggravated in service..  38 U.S.C.A. §§ 1110, 5107 (West 
1991); 38 C.F.R. § 3.303 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that service connection is warranted for 
his appendectomy scar.  He asserts that he experienced 
appendicitis during service, and that an appendectomy was 
performed prior to his discharge therefrom.  He argues that 
residual scarring from this surgery meets the criteria set 
forth in 38 U.S.C.A. § 1110 (West 1991).

Initially, the Board finds that the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  That 
is, he has presented a claim which is not inherently 
implausible.  See Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  In this regard, the Board notes that the veteran has 
provided his statements asserting that he had appendicitis in 
service and there is a current diagnosis of a residual 
appendectomy scar which an examiner has related to the 
veteran's service.  Although the Board finds that the 
veteran's claim is plausible, the establishment of a 
plausible claim does not dispose of the issue in this case.  
The Board must review the claim on its merits and account for 
the evidence which it finds to be persuasive and unpersuasive 
and provide reasoned analysis for rejecting evidence 
submitted by or on behalf of the claimant.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518 (1996), citing Gilbert, at 
54.  

Furthermore, after reviewing the record, the Board is 
satisfied that all relevant facts have been properly 
developed.  The record is devoid of any indication that there 
are other records available which might pertain to the issue 
on appeal.  No further assistance to the veteran is required 
to comply with the duty to assist him, as mandated by 38 
U.S.C.A. § 5107(a).

In this regard, the Board notes that the veteran filed a 
claim for service connection for the disability at issue in 
September 1992.  In January 1993, the National Personnel 
Records Center (NPRC) informed the RO that the veteran's 
service medical records had been destroyed in a fire during 
the 1970's.  By letter dated in June 1994, the veteran was 
requested to complete an NA Form 13055 so that a further 
search could be undertaken for evidence to support his claim.  
The veteran did not respond to this request.  

This case was reviewed by the Board in April 1997.  The Board 
remanded the issue of the veteran's entitlement to service 
connection for the residuals of an appendectomy in order to 
give the veteran an opportunity to submit whatever alternate 
evidence including lay or medical evidence dated after 
service he might have that would tend to establish that the 
veteran did have an appendectomy in service.  Despite this, 
however, the veteran failed to submit any other documents.

In order to establish service connection for a disability, 
there must be objective evidence that establishes that such 
disability either began in or was aggravated by service. 38 
U.S.C.A. § 1110.  If a disability is not shown to be chronic 
during service, service connection may nevertheless be 
granted when there is continuity of symptomatology post- 
service.  38 C.F.R. § 3.303(b).  Regulations also provide 
that service connection may be granted for a disease 
diagnosed after service discharge when all the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  A determination of service connection 
requires a finding of the existence of a current disability 
and a determination of a relationship between that disability 
and an injury or disease incurred in service.  Watson v. 
Brown, 4 Vet. App. 309, 314 (1993).

The law also provides that, in the case of any veteran who 
engaged in combat with the enemy in active service with the 
military, naval, or air organization of the United States 
during a period of war, campaign, or expedition, the 
Secretary shall accept as sufficient proof of service 
connection of any disease or injury alleged to have been 
incurred in or aggravated by such service, satisfactory lay 
or other evidence of service incurrence or aggravation of 
such injury or disease, if consistent with the circumstances, 
conditions, or hardship of such service, notwithstanding the 
fact that there is no official record of such incurrence or 
aggravation in such service and, to that end, shall resolve 
every reasonable doubt in favor of the veteran.  Service 
connection of such injury or disease may be rebutted by clear 
and convincing evidence to the contrary.  38 U.S.C.A. § 
1154(b) (West 1991).  See also 38 C.F.R. § 3.304(d) (1998).  

Upon careful review of the evidentiary record, the Board 
finds that the provisions of 38 U.S.C.A. § 1154(b) are not 
for application in the veteran's claim as although he served 
in a combat theater and sustained wounds to the leg and hand, 
he has not reported that he sustained any injury to the 
appendix in combat instead reporting that while he was 
recovering from combat wounds, he developed appendicitis 
while hospitalized and underwent an appendectomy in service.  
Thus, in light of the veteran's statements, there is no 
question that the veteran was actually engaged in combat at 
the time of his claimed appendicitis.

As noted above, the veteran's service medical records are 
unavailable.  The RO has been informed further, that there 
are no available extracts from the Office of the Surgeon 
General pertaining to he veteran, and as noted above, the 
veteran failed to complete an NA Form 13055 as requested in 
June 1994 which could have aided in a further search for 
pertinent service-related records of the veteran.  However, 
applicable regulations do not require that a veteran must 
establish entitlement to service connection through medical 
records alone.  Triplette v. Principi, 4 Vet. App. 45, 49 
(1993).

In an effort to ensure that the veteran was provided an 
opportunity to submit alternate records corroborating his 
assertion in this case, the case was remanded by the Board.  
However, attempts by the VA to obtain from the veteran any 
documentation, lay or medical, corroborating his contentions, 
have been unsuccessful.  In this regard, the RO requested on 
more than one occasion that the veteran submit any evidence 
which might support his claim, to include any post-service 
evidence such as lay statements from friends or relatives or 
"buddy" statements from individuals who served with the 
veteran.  The Board notes that following the Board's remand, 
the veteran did submit a VA Form 21-4142 in which the veteran 
appeared to indicate that he had some type of treatment 
related to either back surgery or a reported pilonidal cyst 
at the Minneapolis VA Medical Center (VAMC) and he appeared 
to indicate that it was in close proximity to service; 
however, it was unclear as to whether such treatment records 
were relevant to the issue of service connection for the 
residuals of an appendectomy.  Therefore, in a VA letter 
dated in March 1998, the RO, in pertinent part, informed the 
veteran that it was not clear from the veteran's response it 
he meant that the VA Medical Center in Minneapolis had 
records pertaining to the veteran's appendectomy and he was 
asked to furnish the approximate dates of any VAMC treatment.  
He was again asked to furnish any other alternate evidence to 
support his claim.  However, in a statement received later in 
March 1998, the veteran responded that the RO had everything. 

With respect to post-service medical records, the RO has 
obtained medical records, both VA and private, relating to 
treatment of the veteran for disorders not at issue in this 
case and beginning in the mid 1980's.  None of these records 
indicate that the veteran had a past medical history that 
included an appendectomy nor do these records indicate any 
residuals of an appendectomy.  However, the veteran was 
examined by the VA in July 1994.  At that time, the veteran 
reported that while he was in the hospital recovering from 
shrapnel wounds to the right ankle, base of the right thumb 
and big toe, his appendix ruptured and he underwent surgery.  
Examination at that time revealed a 10 centimeter vertical 
right lower quadrant appendectomy scar.  The diagnoses 
included "status post appendectomy, ruptured at time of 
shrapnel injury in Okinawa."  However, the Board notes that 
the notation appears to have been a recitation of the history 
provided by the veteran, inasmuch as there are no service 
medical records, no pertinent lay testimony other than the 
veteran's contentions in this case, and no post-service 
medical evidence demonstrating the presence of an 
appendectomy scar until 50 years after the veteran's military 
service.  A physician's opinion regarding the etiology of a 
disorder can be no better than the facts alleged by the 
veteran.  See Black v. Brown, 5 Vet. App. 178, 180 (1993); 
Swann v. Brown, 5 Vet. App. 229, 233 (1993).  In addition, a 
lay history is not transformed into "competent medical 
evidence" merely because the transcriber happens to be a 
medical professional.  See LeShore v. Brown, 8 Vet. App. 406, 
409 (1995).  Thus, while the VA examination report may be 
considered as probative evidence with regard to whether the 
veteran currently has a residual of an appendectomy, such may 
not in this case establish the date of incurrence of such 
disability particularly in view of the lack of any 
contemporaneous evidence, lay or otherwise, associated with 
the record.  Therefore, the Board is left with only the 
veteran's assertions that he underwent an appendectomy 
approximately 50 years earlier.  As set forth above, however, 
the Board finds such evidence to be insufficient to establish 
service connection for the residuals of an appendectomy.

In sum, the Board finds that the preponderance of the 
evidence does not document that the veteran sustained an 
appendectomy in service or that the currently identified 
appendectomy scar is related to any incident of military 
service.  The Board emphasizes that should the veteran obtain 
any lay or medical evidence which corroborates his claim that 
he sustained an appendectomy in service, he may reopen his 
claim by the submission of such evidence to the RO.  However, 
based on the record as it currently stands, the Board must 
conclude that because the preponderance of the evidence does 
indicate that the veteran sustained residuals of an 
appendectomy during his period of active duty service, the 
claim must be denied.   


ORDER

Service connection for residuals of an appendectomy is 
denied.  



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals



